Alice Robie Resnick, J.,
concurring in judgment. Each appeal certified by the state pursuant to R.C. 2945.67 and former Crim.R. 12(J), now Crim.R. 12(K), is unique. As a result, I am unable to join the syllabus or opinion, since the majority generalizes these appeals and fails to distinguish instances when an appeal may be timely even though filed outside what would normally be the allowable time limits.
When a trial court issues an order suppressing evidence in a criminal case, the onus is on the prosecutor to determine whether the remaining evidence is enough for effective prosecution. If the prosecutor determines that effective prosecution is no longer possible, the prosecution may appeal the trial court’s ruling within seven days. When filing this appeal, the prosecutor must certify that “the appeal is not taken for the purpose of delay” and that the trial court’s ruling has destroyed “any reasonable possibility of effective prosecution.” Former Crim.R. 12(J), now Crim.R. 12(K).
The majority opinion, in equating an order to suppress evidence that is subject to appeal under former Crim.R. 12(J), now Crim.R. 12(K), with the typical final appealable order at issue in Pitts v. Ohio Dept. of Transp. (1981), 67 Ohio St.2d 378, 21 O.O.3d 238, 423 N.E.2d 1105, fails to appreciate the nuances of an appeal under former Crim.R. 12(J), now Crim.R. 12(K).
In State v. Bertram (1997), 80 Ohio St.3d 281, 283-284, 685 N.E.2d 1239, 1241, this court recognized the significance of the word “certify” in former Crim.R. 12(J), now Crim.R. 12(K). The rule places a good faith obligation on the prosecutor in the exercise of discretion when complying with the rule’s requirements. The decision whether to file such an appeal is the prosecutor’s alone. It is not for the trial court to make the choice required by the rule. State v. Fraternal Order of Eagles Aerie 0337 Buckeye (1991), 58 Ohio St.3d 166, 169, 569 N.E.2d 478, 481. Furthermore, it is not for the court of appeals to second-guess the reasonableness of the prosecutor’s decision. State v. Bertram, paragraph two of the syllabus.
In this case, there is no question that the trial court’s ruling of February 1, 2000, destroyed the state’s ability to effectively prosecute. It is clear that this original suppression order was broader than was the order of March 15, 2000, on the state’s motion for clarification. If the ruling of March 15 destroyed the state’s ability to prosecute, as the prosecution certified after that ruling, the order *274of February 1 destroyed the ability to prosecute to an even greater extent. For this reason, I agree with the majority that based upon the facts of this case, the February 1 order triggered the seven-day period provided in former Crim.R. 12(J), now Crim.R. 12(K), and App.R. 4(B)(4).2 Therefore, I agree with the judgment of the majority that the state’s appeal is untimely.
In this case there is no question that the prosecutor could have made the certification required by former Crim.R. 12(J), now Crim.R. 12(K), in 'good faith after the February 1 order without violating the rule’s certification requirement. However, there are some instances when a prosecutor can be placed in a dilemma by a trial court’s ruling on a motion to suppress. A prosecutor who is faced with an unclear trial order cannot reasonably be expected to certify that the chance for effective prosecution has been destroyed until the decision of the court is clarified. If the prosecutor is forced to file an appeal from an unclear order, as the majority’s syllabus seems to require, the prosecutor may be certifying something that in actuality does not destroy “any reasonable possibility of effective prosecution.” In that situation, the prosecutor faces a dilemma — if the prosecutor does choose to file a certified appeal it may appear in hindsight that he or she did not act in good faith if the trial court’s order as clarified does not destroy the chance to prosecute, but if the prosecutor chooses not to appeal, he or she may lose the opportunity to appeal if the trial court’s ruling as later clarified does destroy the chance to prosecute.
In most cases involving an appeal from an order whose finality is in question, an appeal can be filed as a provisional safeguard. In those typical cases, the appeal that turns out to have been premature or unnecessary is simply dropped and the case continues in the trial court. However, a Crim.R. 12(K) appeal is different, because of the rule’s certification requirement and the ethical implications of the rule. A prosecutor trying to decide whether to appeal under Crim.R. 12(K) cannot in good faith file such a provisional appeal if he or she does not reasonably believe that the chance for effective prosecution has been destroyed— and if the trial court’s ruling is unclear, it is sometimes impossible for the prosecutor to make the required decision.
Consequently, I believe that there are situations in which a motion for clarification of an order suppressing evidence should extend the time for filing a notice of appeal. The seven-day period for filing an appeal pursuant to Crim.R. 12(K) cannot begin to run when an order is so ambiguous that it does not allow *275the prosecutor to make a reasoned decision whether an appeal is appropriate. In such a situation, the appeal time should begin to run only when the ambiguous order has been clarified.
Joseph W. Stadnicar, Beavercreek Prosecutor, for appellee.
Michael A. Buckwalter, for appellant.
W. Andrew Hasselbach, urging reversal for amicus curiae, Ohio Association of Criminal Defense Lawyers.

. App.R. 4(B)(4) provides, “In an appeal by the prosecution under Crim.R. 12(J) or Juv.R. 22(F), the prosecution shall file a notice of appeal within seven days of entry of the judgment or order appealed.” App.R. 4(B)(4) thus continues to refer to Crim.R. I2(J) although it should have been amended to refer to Crim.R. 12(K) when Crim.R. 12 was amended and renumbered effective July 1, 2001.